The Opinion of the Court was delivered by Treat, C. J. There is a fatal objection to so much of the judgment as embraces the lands assessed to the plaintiffs in error. The judgment is void for uncertainty in the description of the lands in question. The description is so geneial and indefinite that the lands ordered to he sold could not be ascertained and located. Words, figures-and abbreviations may be used to designate the lands, but the description must be so certain that a definite locality can be given them. It is true that the section, township. and range — and as to a part of the lands, the half section, are given; hut what particular part of the section or half section was intended tobe assessed and sold as the property of one of the plaintiffs, there aré- no means of ascertaining. It is evident that the assessment and judgment were not designed to embrace the whole section or half section, because the same general description is several times used in reference to each section and half section. In every instance, the same tract is apparently assessed to several of the plaintiffs in error, and the judgment seems to pursue the assessment. The fact probably is that the plaintiffs in error are severally the owners of distinct portions of the reservations, but the record fails wholly to show of what portion and to what extent. The question arises whether the judgment must he wholly reversed, or only s© far as it affects the rights of the plaintiffs in error. We do not regard the judgment as a unit, hut as a several judgment against each particular tract of land ordered to he sold. The judgment is not in personam., against the owners, for the satisfaction of which they are jointly liable, but merely a condemnation of -each tract of land for the non-payment of the taxes due upon it. The judgment may be valid as to part of the lands returned by tli.e collector, and erroneous as to the rest. In this case, if the preliminary proceedings were regular, so as to vest the Court with jurisdiction, the judgment may be good as to the lands properly described, and void as to the lands of the plaintiffs in error, by reason of uncertainty in the description. In cases of writs of error to judgments of the Circuit Courts directing the sale of lands for the non-payment of taxes, this Court will only inquire into the regularity and validity of so much of the proceedings as relates to the lands of the parties before the Court. The only difficulty in the case is whether persons, not jointly interested, may join in the prosecution of a writ of error. This is purely a matter of practice, not affecting the rights of the parties, or the merits of the case, and we feel authorized to adopt the rule that will operate most conveniently in practice. We see no impropriety in permitting any number of persons interested inlands condemned by the judgment to join in a writ of error for its reversal. No evil can grow out of such a practice. If the judgment is valid as to part of the plaintiffs in error, and erroneous as to the rest, it may be affirmed in part and reversed in part. All uniting in the writ of error will of course be liable for the costs accruing thereon. Great inconveniences would result from the adoption of a different rule. The owners, of a large number of town lots or tracts of land would be compelled at an enormous expense to sue out as many writs of error, when in point of fact the whole matter could be the better settled in one proceeding. To hold that the present plaintiffs could not maintain this writ of error would involve the necessity of several distinct suits to test precisely the same question. The ordinary rules of practice do not seem to be strictly applicable or appropriate in this peculiar proceeding, so much unlike the common law actions. We are not to be understood by this decision as sanctioning a departure by the State, in prosecuting a suit for taxes, from the ordinary mode of proceeding in other cases, except where the Legislature has otherwise provided, hut this decision is only intended to apply to the mode of bringing a case before this Court for decision. So much of the judgment of the Circuit Court as relates to the lands assessed to the plaintiffs in error will he reversed. Judgment reversed.